DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-10 are pending in the application.  Claims 1-4 are withdrawn from consideration due to Applicant’s elections.
Amendments to claims 5, and new claims 6-10, filed on 1/11/2022, have been entered in the above-identified application. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yakake et al. (US 2007/0197116 A1) in view of Nakayama et al. (US 2004/0063366 A1).

Regarding claim 5, Yakake et al. (“Yakake”) teaches a sheet comprising a non-woven fabric in which ultra-fine fibers of a single fiber thickness of 0.5 dtex or less are entangled, and an elastomeric binder mainly composed of a polyurethane (Abstract).  Yakake teaches that a ratio of the elastomeric binder which occupies in the sheet is preferably 10 to 50 wt %, more preferably 15 to 35 wt % ([0087]).  Yakake teaches that the non-woven fabric constituting the sheet may be any one of staple fiber non-woven fabric and long fiber non-woven fabric, wherein staple fiber non-woven fabric is preferable ([0042]).  Yakake teaches an island-in-sea type composite fiber, wherein as the sea component, polyethylene, polypropylene, polystyrene, copolyester having sodium sulfoisophthalate or polyethylene glycol, etc., as copolymerization component, polylactide, etc., can be used ([0040].  Yakake teaches that as solvent to dissolve out the sea component, in case of copolyester or polylactide, aqueous alkali solution such as of sodium hydroxide can be used ([0040]).  Yakake teaches that, as materials constituting the ultra-fine fibers, thermoplastic resins capable of melt-spinning, for example, polyesters such as polyethylene terephthalate (among others) may be used ([0034]).  

Yakake teaches that as methods for obtaining the non-woven fabric by entangling the ultra-fine fibers, entanglements by needle punching or water jet punching can be applied ([0043]).  Yakake also teaches 1) a method in which a non-woven fabric in which island-in-sea type composite fibers convertible into ultra-fine fibers are entangled is impregnated with the 

In an embodiment, Yakake teaches an example in which an island-in-sea type composite fiber was subjected to a drawing (stretching as claimed), crimping and cutting to prepare a raw fiber for a non-woven fabric ([0130] in Example 1).  Yakake also teaches that polyurethane was coagulated at 30° C. in an aqueous solution of 30% DMF concentration, wherein after that, polyvinyl alcohol and the DMF were removed by hot water of 90° C. ([0136] in Example 1).  Yakake further teaches that the sheet was raised on one surface by an endless sandpapers of 150 mesh, and next, 240 mesh, and dyed with a disperse dye to obtain a napped leather-like sheet ([0136] in Example 1).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have similarly carried out, in other embodiments of Yakake, drawing, crimping and cutting of the island-in-sea type composite fiber, coagulation of polyurethane in an aqueous solution comprising DMF, followed by removal of DMF with hot water (washing as claimed), and followed by dyeing with a disperse dye, in order to obtain a napped leather-like sheet that is excellent in nap fiber length, nap fiber separability, and elegant appearance, as suggested in Yakake’s examples ([0136]-[0138] and [0151]-[0153], Examples 1 and 5).

Yakake further teaches that, as the elastomeric binder, the polyurethane is used as the main component, and, various additives, for example, pigments such as carbon black (among others) may be included ([0081]).

Yakake does not explicitly disclose that the carbon black is present in the polyurethane in an amount of 1 to 6 % by weight, that the island component comprises 0.08 to 3.00 % by weight of a carbon black, or that the sea-island type composite fiber filament is fixed by heating.

However, Nakayama et al. (“Nakayama”) teaches a suede artificial leather comprising a superfine fiber having a fineness of 0.2 dtex or less and an elastomeric polymer A (Abstract).  Nakayama teaches it is critical that the superfine fiber contains an organic pigment having an average particle size of 0.01 to 0.3 μm and/or carbon black having an average particle size of 0.01 to 0.3 μm ("pigment A") in an amount of 0 to 8% by mass ([0021] and [0037]).  Nakayama also teaches that the elastomeric polymer A contains as a pigment B at least one pigment selected from the group consisting of an organic pigment having an average particle size of 0.05 to 0.6 μm and carbon black having an average particle size of 0.05 to 0.6 μm, or a pigment particle having an average particle size of 0.05 to 0.6 μm containing an organic pigment, in an amount of 1 to 20% by mass ([0022]).  Nakayama also teaches that drawing may be carried out before or after winding the extruded fiber by using hot air, hot plate, hot roller, water bath, etc. ([0103; also [0107]-[0110], [0117]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have provided the carbon black in the polyurethane of Yakake in an amount of 1 to 20% by mass, to have incorporated the carbon black in the island component of the fibers of Yakake in an amount of 0 to 8% by mass, and to have carried out the drawing of Yakake using hot air, a hot plate, a hot roller, a water bath, or the like, in order to successfully prepare a nonwoven fabric for artificial leather, wherein the artificial leather has enhanced color development, colors, color fastness to light, and color fastness to rubbing, as taught by Nakayama (see [0053]; also see Abstract, [0021]-[0022] and [0037]).

Regarding claim 6, Yakake teaches that the sheet of the invention can preferably and finally be used as a napped leather-like sheet on at least one surface of which, the ultra-fine fibers are raised, and the raising treatment can be done by buffing with a sandpaper ([0047], [0054] and [0136]).





Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yakake et al. (US 2007/0197116 A1) in view of Nakayama et al. (US 2004/0063366 A1), as applied to claim 5 above, further in view of Ammirati et al. (US PGPUB 2011/0070422). 

Regarding claim 7, Yakake in view of Nakayama remains as applied above. 

Yakake in view of Nakayama does not explicitly disclose wherein the dispersion dye is one of an azo-based dispersion dye, a heterocyclic azo-based dispersion dye, an anthraquinone-based dispersion dye, a condensed dispersion dye, a quinoline-based dispersion dye, a coumarin-based dispersion dye, an aminoketone-based dispersion dye, or a diester dispersion dye.

However, Ammirati et al. (“Ammirati”) teaches a process of production of artificial leather with a suede appearance (Abstract).  Ammirati teaches wherein a composite is passed through a "Venturi Tube" for 1 hour, operating at 125° C. in an aqueous dye bath containing the following dispersed dyes: Red dispersed dye ( anthraquinonic), Blue dispersed dye (anthraquinonic) and Yellow dispersed dye (amino ketone) ([0152]).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have used a red dispersed dye (anthraquinonic), a blue dispersed dye (anthraquinonic) and/or a yellow dispersed dye (amino ketone) as the disperse dye in the 

Regarding claim 8, Ammirati teaches that suede leather can be subjected to a further dyeing step ([0096]).  Ammirati teaches that the maximum dyeing temperature, normally between 100–140° C., is selected ([0097]).  Ammirati also teaches that, in practice, the "greige" type intermediate is circulated in the dyeing equipment for about 1 hour at the maximum dyeing temperature ([0097] and [0152]).

Regarding claim 9, Ammirati teaches that the dyeing process is concluded by a reducing cleaning step carried out by means of sodium hydrosulphite in NaOH, with the aim of removing the excess of dyes still present and unfixed on the material ([0018]).

Regarding claim 10, Yakake teaches an example wherein polyvinyl alcohol and DMF were removed by hot water of 90° C. ([0136]).  Nakayama (e.g. [0043] and [0103]).  Ammirati ([0169]). 




Response to Arguments

Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that the method in amended claim 5 for artificial leather composed of dope-dyed polyester fiber is both novel and non-obvious over Ammirati.  

The examiner notes that the argument have been considered moot, as Yakake and Nakayama are relied upon in the present rejection as meeting the limitations of claim 5, and Ammirati is relied upon as meeting the limitations of claims 7-10.

Contention (2): Applicant contends that the combination of Yakake and Nakayama would not prompt one having ordinary skill in the art to arrive at the invention of amended claim 5 because Nakayama teaches a sea component that uses polyethylene terephthalate that cannot be removed by an alkali solvent such as caustic soda aqueous solution.

Regarding this contention, the examiner notes that both Yakake and Nakayama teach that the polymer for constituting the superfine fiber may be polyethylene terephthalate ([0034] of Yakake, and [0055] of Nakayama).  In addition, Yakake and Nakayama both teach that copolyesters can be easily decomposed by alkali ([0040] of Yakake and [0061] of Nakayama). The examiner also notes that when Nakayama’s examples are considered altogether, Nakayama appears to make an error in Example 1 in disclosing polyethylene terephthalate as the island (see [0157], [0159], [0161] and [0169]; also [0058]).  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789